DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on August 3, 2020.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220115 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 63/001,774.

Information Disclosure Statement
The Information Disclosure Statement filed on November 3, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 3 is objected to because it recites “comprises at regulations.” Examiner assumes that Applicant intended “comprises at least regulations.” Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “one or more supervisory requirements.” This phrase is vague and indefinite because it is unclear whether this refers to “the one or more supervisory requirements” previously recited, or to “new one or more supervisory requirements.” For purposes of applying the prior art only, Examiner will interpret as “the one or more supervisory requirements.” Claims 10 and 18 are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maes et al. (US 2016/0127418) in view of Pogrebinsky et al. (US 2020/0177591). 

Claims 1, 9, 17
Maes discloses:
at least one non-transitory storage device (non-transitory medium, see [0054]); and 
at least one processing device (processor, see [0056]) coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
wherein the third party system is associated with providing a cloud service (cloud service, see abstract) to an entity; 
electronically receive, via the communication link, one or more resources (e.g. resources, see [0043], figure 3) associated with the technology platform of the third party system; 
determine one or more supervisory requirements (policies, see [0034]) associated with the entity (entities, see [0036]); 
determine (policy decision point, see [0044]) whether the one or more resources associated with the technology platform meets the one or more supervisory requirements associated with the entity (validates rules of policies, see [0044]); and 
validate the technology platform of the third party based on at least determining that the one or more resources associated with the technology platform meets the one or more supervisory requirements associated with the entity (cloud service in compliance, see [0044]).
Maes does not explicitly disclose:
establish a communication link with a technology platform of a third party system.
Pogrebinsky teaches:
establish a communication link (link, see [0067]) with a technology platform of a third party system.
Maes discloses receiving resources from a third party, determining supervisory requirements, determining whether the resources meet the supervisory requirements, and validating the technology. Maes does not disclose establishing a link, but Pogrebinsky does. It would have been obvious to one of ordinary skill in the art at the time 

Claims 2, 10, 18
Furthermore, Maes discloses:
determine one or more supervisory requirements (policies, see [0034]) associated with the entity, wherein the one or more supervisory requirements comprises at least one or more internal supervisory requirements (e.g. particular application deployed on a specific machine, see [0028]) and one or more external supervisory requirements (e.g. should have a public network connection, see [0028]).

Claims 3, 11, 19
Furthermore, Maes discloses:
the one or more supervisory requirements comprises at regulations, standards, frameworks, and requirements (e.g. deployed in a particular geographic region, see [0028]).

Claims 4, 12, 20
Furthermore, Maes discloses:
determine that the one or more resources associated with the technology platform of the third party does not meet the one or more supervisory requirements (i.e. requires modifications, see [0038]);
determine one or more actions (e.g. modifications to the model, see [0038]) to be executed by the third party to ensure that the one or more resources associated with the technology platform of the third party does meets the one or more supervisory requirements;
transmit control signals configured to cause a computing device of the third party to display the one or more actions (perform monitoring, see [0039]).

Claims 5, 13
Furthermore, Maes discloses:
electronically receive, from the computing device associated with the third party, an indication that the third party has executed at least one of the one or more actions (e.g. monitoring, see [0039]); 
determine whether the one or more resources associated with the technology platform of the third party meets the one or more supervisory requirements based on at least receiving the indication that the third party has executed at least one of the one or more actions (monitoring takes place, determines whether violated, see [0039]); and 
validate the technology platform of the third party based on at least determining that the one or more resources associated with the technology 

Claims 6, 14
Furthermore, Maes discloses:
onboard the third party based on at least validating the technology platform of the third party (binding of the policy to the environment/model, see [0037]).

Claims 7, 15
Furthermore, Maes discloses:
determine one or more resource types (processing, storage, network resources, see [0021]) associated with each of the one or more resources; 
determine one or more sub-entities (tenants of clouds, other users, see [0028, 0036]) associated with the entity, wherein each of the one or more sub-entities is associated with the one or more resource types; 
determine the one or more supervisory requirements (policies, see [0036, 0044]) for each of the one or more sub-entities; and 
determine whether the one or more resources meet the one or more supervisory requirements for the one or more sub-entities (cloud service in compliance, see [0044]).

Claims 8, 16
Furthermore, Maes discloses:
the one or more supervisory requirements for the one or more resources are based on at least one or more controls (policies, see [0036]) associated with the one or more sub-entities (tenants of clouds, other users, see [0028, 0036]).

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.